Citation Nr: 1103219	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  99-11 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1. Entitlement to an initial, compensable rating for valvular 
regurgitation with premature ventricular contractions (PVCs), 
prior to October 16, 2000.

2. Entitlement to a rating in excess of 30 percent for valvular 
regurgitation with PVCs, from October 16, 2000.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to October 
1992.  

This appeal to the Board of Veterans' Appeals (Board) initially 
arose from a February 2002 rating decision (issued in March 2002) 
in which the RO, inter alia, reopened the Veteran's claim for 
service connection for heart disease, and granted service 
connection and assigned an initial 0 percent (noncompensable) 
rating for valvular regurgitation with PVCs, effective April 15, 
1997.  The Veteran filed a notice of disagreement (NOD) with the 
initial rating assigned in June 2002; and the RO issued a 
statement of the case (SOC) in August 2003.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in September 2003.  In a November 2003 rating decision, 
the RO assigned a 30 percent rating for valvular regurgitation 
with PVCs, effective October 16, 2000.

As this appeal initially arose from a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized this matter in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disabilities).  Moreover, 
although the RO granted a higher rating from October 16, 2000, as 
higher ratings for this disability are assignable before and 
after this date, and the Veteran is presumed to seek the maximum 
available benefit, the Board has characterized the appeal as 
encompassing both matters set forth on the title page.  Id; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In April 2004, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a transcript 
of that hearing is of record.

In June 2005, the Board remanded the matters on appeal to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, for 
additional development.  After accomplishing some of the 
requested action, the AMC continued to deny each claim (as 
reflected in a May 2007 supplemental SOC (SSOC)), and returned 
these matters to the Board for further appellate consideration.

In September 2008, the Board again remanded the matters on appeal 
to the RO, via the AMC, for additional development.  After 
accomplishing further action, the AMC continued to deny each 
claim (as reflected in a June 2010 SSOC), and returned these 
matters to the Board for further appellate consideration.  

The Board's decision on the matter of an initial, compensable 
rating for the Veteran's service-connected heart disability prior 
to October 16, 2000 (which, as indicated, is resulting in two 
higher rating awards for this period) is set forth below.  The 
matter of a higher rating for the disability under consideration 
from October 16, 2000, is addressed in the remand following the 
order; this matter is being remanded to the RO via the AMC.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  From the April 15, 1997 effective date of the grant of 
service connection through January 11, 1998, the Veteran's 
service-connected heart disability was manifested by a history of 
mitral valve regurgitation and PVCs that was occasionally 
symptomatic; there was no medical evidence of symptoms comparable 
to complete heart block or symptoms that required a pacemaker.  

3.  From January 12, 1998 to through October 15, 2000, the 
medical evidence suggesting that Veteran's service-connected 
heart disability resulted in borderline or mild cardiomegaly 
(i.e., cardiac hypertrophy or dilation) was, at least, evenly 
balanced.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial, 10 percent, but no higher, rating for 
valvular regurgitation with PVCs, for the period from April 15, 
1997 through January 11, 1998, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7015 (1997).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent, but no higher, rating for valvular 
regurgitation with PVCs, for the period from January 12, 1998 
through October 15, 2000, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7015 (1998-2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id.

In this appeal, the February 2002 RO rating decision reflects the 
RO's initial adjudication of the matter of higher rating for the 
the Veteran's service-connected heart disability 
disabilityclaims.  The August 2003 SOC set forth the criteria for 
higher ratings for.  Also, post-rating letters dated in April 
2006 and December 2008 provided notice to the appellant regarding 
what information and evidence is needed to substantiate a claim 
for an increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The post-rating letters also 
provided general information pertaining to VA's assignment of 
disability ratings and effective dates, as well as the type of 
evidence that impacts those determinations, consistent with 
Dingess/Hartman, and informed the Veteran to submit any evidence 
in his possession pertinent to the claims (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 in effect prior to 
May 30, 2008).  

After issuance of the April 2006 and December 2008 letters, and 
opportunity for the Veteran to respond, the June 2010 SSOC 
reflects readjudication of the claims for increase.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's VA 
outpatient treatment records, medical records from Madigan Army 
Medical Center (MAMC), and various private treatment records.  
Also of record and considered in connection with the appeal are 
various written statements provided by the Veteran and by his 
representative, on his behalf.  No further RO action on this 
matter, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter herein decided, at this juncture.  
See Mayfield, 20 Vet. App. at 543 (rejecting the argument that 
the Board lacks authority to consider harmless error).  See also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as  to which of 
two ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of a veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

As the RO has already assigned staged ratings for the disability 
under consideration, the Board will consider the propriety of the 
noncompensable rating assigned for the period prior to October 
16, 2000, as well as whether any further staged rating of the 
disability during this time frame is warranted.

At the outset, the Board points out that during the pendency of 
this appeal, effective January 12, 1998, VA revised the criteria 
for evaluating disorders of the cardiovascular system.  See 62 
Fed. Reg. 65207 (Dec. 11, 1997).  As there is no indication that 
the revised criteria are intended to have a retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of the 
revised criteria, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 
(2000) and 7-2003 (2003).

In this case, the RO and AMC have considered the claim under both 
the former and revised applicable criteria.  Hence, there is no 
due process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria.  The Board 
also points out that the RO gave the Veteran notice of the former 
and revised criteria in the August 2003 SOC.

Historically, the Veteran was diagnosed with valvular 
regurgitation with PVCs.  As a point of reference, the Veteran 
has submitted various treatise information regarding heart 
irregularities.  Valvular regurgitation results from a leaky 
state of one or more of the cardiac valves and can lead to heart 
enlargement, left ventricular dysfunction, arrhythmias, and other 
problems, but can be asymptomatic depending on the severity.  
PVCs are extra, irregular heartbeats, which may be perceived as 
skipped beats or a fluttering in the chest.  PVCs are common and 
often asymptomatic; however, PVCs can be a sign of a more serious 
heart condition.  

The Veteran's service-connected valvular regurgitation with PVCs 
has been evaluated under DC 7099-7015, which is indicative of 
disability rated by analogy to atrioventricular block.  See 38 
C.F.R. §§ 4.20, 4.27, 4.104. 

Prior to January 12, 1998, the criteria under DC 7015 were as 
follows:  A noncompensable rating was assigned for asymptomatic, 
incomplete blockage without syncope or need for medicinal control 
after more than one year.  A rating of 10 percent was assigned 
for incomplete blockage without syncope but occasionally 
symptomatic.  A rating of 30 percent was assigned for complete 
blockage without syncope, or minimum rating with pacemaker.  A 
rating of 60 percent was assigned for complete blockage with 
Stokes-Adams attacks several times per year despite the use of 
medication or management of the heart block by pacemaker.  A 
rating of 100 percent was assigned for complete block with 
attacks of syncope necessitating the insertion of a permanent 
internal pacemaker, and for one year thereafter.  38 C.F.R. § 
4.104, DC 7015 (1997).

Effective January 12, 1998, the criteria under DC 7015 were as 
follows:
A rating of 10 percent is assigned when a workload of greater 
than 7 metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; or, 
when continuous medication is required.

A rating of 30 percent is assigned when a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or, with evidence of 
cardiac hypertrophy or dilation on electrocardiogram (EKG), 
echocardiogram (ECHO) or X-ray.

A rating of 60 percent is assigned with more than one episode of 
acute, congestive heart failure in the past year; when workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

A rating of 100 percent is assigned for chronic congestive heart 
failure; when workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or for left ventricular 
dysfunction with an ejection fraction of less than 30 percent.

See 38 C.F.R. § 4.104, DC 7015 (1998-2000).

The Veteran's heart disability has been initially rated as 
noncompensable from April 15, 1997 through October 15, 2000.  
Considering the evidence in light of the above, and resolving all 
reasonable doubt in favor of the Veteran, the Board finds that an 
initial 10 percent rating for the heart disability is warranted 
from April 15, 1997 to January 11, 1998, and a 30 percent rating 
is warranted from January 12, 1998, to October 15, 2000.  

A.	Period prior to January 12, 1998

Historically, a December 1992 VA examination reflects that the 
Veteran had a history of abnormal EKG with cardiomegaly.  An EKG 
revealed an abnormal aortic valve with thickened cusps and 
probable bicuspid configuration.  The cusps were mobile, without 
evidence of valvular obstruction.  The aortic root diameter was 
normal.  The Veteran had a normal left ventricular chamber size, 
wall thickness, and ejection fraction.  There were no segmental 
wall motion abnormalities seen.  

A May 1995 echocardiogram reflects that the Veteran had mild to 
moderate left ventricular hypertrophy, mild aortic valve 
thickening with no stenosis, and normal left ventricular 
function.  The estimated ejection fraction was 75 percent.

A November 1996 EKG reflects that the Veteran had normal sinus 
rhythm with occasional premature supraventricular complexes, but 
was otherwise normal.  

There are no pertinent medical records dated from the effective 
date of the award of service connection (April 15, 1997) to 
January 11, 1998.  

The Board points out that to warrant a compensable, 10 percent 
rating under the former criteria, the evidence must show an 
incomplete block, asymptomatic, without syncope but occasionally 
symptomatic.  38 C.F.R. § 4.104, DC 7015 (1997).  Although there 
is no evidence of syncope during this time period, the Veteran 
has had occasional symptoms related to this disability since he 
separated from service-specifically, periodic complaints of 
chest pain and shortness of breath.  While it appears that some 
of these symptoms might be explained by the Veteran's 
hypertension (which is rated separately) and gastrointestinal 
problems, the record has not clearly distinguished these 
symptoms.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (Where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.)  Hence, resolving reasonable doubt 
in the Veteran's favor, the Board finds that an initial, 10 
percent rating for the service-connected heart disability is 
warranted prior to January 12, 1998.  

The Board finds, however, that an initial rating higher than 10 
percent is not warranted during this time period.  There is no 
evidence of that the Veteran had symptoms equivalent to a 
complete atrioventricular block or symptoms that have required a 
pacemaker.  Hence, the evidence does not show that a 30 percent 
rating is warranted under the former criteria.  38 C.F.R. § 
4.104, DC 7015 (1997).  As the criteria for the next higher, 30 
percent, rating are not met, it logically follows that the 
criteria for higher ratings are likewise not met.

The Board has also considered whether any other potentially 
applicable diagnostic code provides a basis for higher rating for 
the period in question.  It is noted that a separate rating for 
hypertension has been assigned under DC 7007 during this time 
period.  As regards valvular regurgitation with PVCs, in the 
absence of rheumatic heart disease, endocarditis or pericarditis, 
pericardial adhesions, syphilitic heart disease, arteriosclerotic 
heart disease, myocardial infarction, hyperthyroid heart disease, 
tachycardia, heart valve replacement, or coronary artery bypass, 
evaluation of this disability under any other diagnostic code 
pertaining to diseases of the heart is not appropriate.  See 38 
C.F.R. 4.104, DCs 7000-7017 (1997).  Moreover, this disability is 
most analogous to the criteria used to evaluate atrioventricular 
block, and is not shown to involve any other factor(s) that would 
warrant evaluation of the disability under any other diagnostic 
code.

B.	Period from January 12, 1998 through October 15, 2000

A March 1998 VA treatment record reflects the Veteran's 
complaints of chest pain arising from his abdomen.  It was noted 
that a chest X-ray showed "borderline" cardiomegaly.  An EKG 
revealed normal sinus rhythm with sinus arrhythmia, but the EKG 
was otherwise considered normal.  The following day, an EKG 
revealed sinus bradycardia (heart rate below 60 beats per 
minute), but the EKG was otherwise considered normal.  Myocardial 
infarction was ruled out and it was determined that the pain was 
due to abdominal gas and constipation.  

A March 1998 chest X-ray revealed that the transverse cardiac 
diameter was slightly increased.  The impression was mild 
cardiomegaly without evidence of pulmonary venous hypertension. 

A July 1999 EKG revealed normal sinus rhythm and normal EKG.  
Later that month, an EKG revealed sinus bradycardia, but the EKG 
was otherwise considered normal.  

A January 2000 chest X-rays notes mild increased cardiomegaly 
since earlier examination (in March 1998) with overall heart 
enlargement present.  The technician noted that this was 
suspected to be due to shallower inspiration and not acute.   

A May 2000 VA treatment record notes that a chest X-ray was 
"okay".  

An October 2000 VA echocardiogram revealed that the Veterans 
aortic root and valve were sclerotic.  There was trace 
regurgitation of the mitral valve.  The left atrium was normal.  
The left ventricle was normal in size and in systolic function.  
The estimated ejection fraction was greater than 50 percent.  

The Board points out that to warrant a compensable rating under 
the revised criteria, the evidence must show workload of greater 
than 7 METs but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous medication 
or a pacemaker.  38 C.F.R. 4.104, DC 7015 (1998-2000).  Although 
the Veteran required medication to control his hypertension 
during this time period, there is no evidence that he required 
any additional medication for this particular heart disability 
nor was a pacemaker required.  As regarding maximum workload, the 
medical evidence during this time period does not include any 
cardiac stress testing.  Hence, it is unclear whether the Veteran 
met the criteria for a 10 percent rating during this time period.  

The Board notes, however, that there is some evidence suggesting 
that the Veteran met the criteria for a 30 percent rating during 
this time period-specifically, evidence suggesting cardiac 
hypertrophy or dilation.  A March 1998 X-ray showed "borderline 
cardiomegaly" (i.e., enlargement of the heart).  A January 2000 
chest X-ray showed increased cardiomegaly when compared to the 
March 1998 X-ray, although it was suspected that this was due to 
shallower inspiration.  These X-rays are suggestive of cardiac 
hypertrophy or dilation-at least to a slight or borderline 
degree.  On the other hand, there is evidence indicating that the 
Veteran did not have cardiac hypertrophy or dilation during this 
time period.  An October 2000 echocardiogram indicated that the 
Veteran's left ventricle was normal in size.  Regarding whether 
the Veteran had cardiac hypertrophy or dilation, it appears that 
the medical evidence during this time period is, at the very 
least, in relative equipoise.  Resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a 30 percent rating is 
warranted from January 12, 1998 to October 15, 2000.  

However, the Board finds that a rating higher than 30 percent is 
not warranted during this time period.  There is no evidence of 
congestive heart failure, workload of 5 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Hence, the evidence does not show that a 60 percent 
rating is warranted under the revised criteria.  38 C.F.R. § 
4.104, DC 7015 (1998-2000).  As the criteria for the next higher, 
60 percent, rating are not met, it logically follows that the 
criteria for a higher, 100 rating are likewise not met.

The Board has also considered whether any other potentially 
applicable diagnostic code provides a basis for higher rating.  
It is noted that a separate rating for hypertension has been 
assigned under DC 7007 during this time period.  Valvular heart 
disease, arteriosclerotic heart disease, ventricular arrhythmias 
(sustained), and cardiomyopathy are rated under DC 7000, DC 7005, 
DC 7011, and DC 7020, respectively; however, the criteria for the 
next higher, 60 percent rating are the same as under DC 7015.  
Supraventricular arrhythmias are rated under DC 2010; however, 
the highest rating available for this disability is 30 percent.  
38 C.F.R. 
§ 4.104 (1998-2000)

As regards valvular regurgitation with PVCs, in the absence of 
endocarditis or pericarditis, pericardial adhesions, syphilitic 
heart disease, myocardial infarction, hyperthyroid heart disease, 
heart valve replacement, coronary bypass, cardiac pacemaker or 
transplant, evaluation of this disability under any other 
diagnostic code pertaining to diseases of the heart is not 
appropriate.  See 38 C.F.R. 4.104, DCs 7000-7017 (1998-2000).  

C.	Both Periods

In assessing the severity of the Veteran's disability, the Board 
reiterates that it has considered the Veteran's assertions 
regarding his heart disability symptoms-which he is certainly 
competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 
465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  However, the criteria needed to support higher ratings 
during each time period require medical findings which are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-138 (1994).  The Board acknowledges 
that the Veteran is a licensed nurse practitioner, and, hence, 
clearly has some medical training and experience.  However, there 
is no allegation or indication that the Veteran has specialized 
knowledge regarding the area of medicine involved here, or that 
he participated in his own treatment.; hence, his assertions are 
not considered more persuasive on these points than the objective 
medical findings which, as indicated above, do not support higher 
ratings than those herein assigned.  Cf. Black v. Brown, 10 Vet. 
App. 279, 284 (1997). 

For all the foregoing reasons, the Board finds that an initial, 
10 percent rating for the Veteran's service-connected heart 
disability is warranted for the period from April 15, 1997 
through January 11, 1998, and that a 30 percent rating is 
warranted for the period from January 12, 1998 through October 
15, 2000.  The Board has resolved all reasonable doubt in the 
Veteran's favor in reaching these conclusions, but finds that the 
preponderance of the evidence is against assignment of any higher 
rating for the period prior to October 16, 2000.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.10, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial, 10 percent rating for valvular regurgitation with 
PVCs, for the period from April 15, 1997 through January 11, 
1998, is granted, subject to the legal authority governing the 
payment of VA compensation.

A 30 percent rating for valvular regurgitation with PVCs, for the 
period from January 12, 1998 through October 15, 2000, is 
granted, subject to the legal authority governing the payment of 
VA compensation.

REMAND

The Board's review of the claims file reveals that further RO 
action on the remaining claim for a higher rating for valvular 
regurgitation with PVCs from October 16, 2000, is warranted.

The report of a September 2003 VA examination reflects that the 
Veteran had no history of myocardial infarctions but did have 
hypertensive heart disease.  He also had PVCs on occasion and 
high cholesterol.  He said that he walked 2.8 miles daily and 
that it took him 45 minutes.  The examiner estimated that the 
Veteran's METs were between 6 and 7, but this was prior to 
obtaining the results of an exercise stress test (ETT).  An 
October 2003 Graded Exercise Summary was associated with the 
claims file, but the summary is in graphical form and it is 
unclear whether METs were measured.  It is noted that the stress 
test was negative ischemia but that there was a hypertensive 
response to exercise.  Because this appears to be the only ETT of 
record, the Board finds that a translation of these results by a 
physician would be helpful in resolving this appeal.

On November 2006 VA examination, the Veteran was unable to 
perform the ETT because of hip problems.  The physician estimated 
that the Veteran's METs level was between 5 and 6.  

In September 2008, the Board remanded the claim, in part, to 
obtain current ETT results and to obtain the October 2003 ETT 
results (which, in fact, had actually already been associated 
with the claims file).  Accordingly, the Veteran was scheduled 
for a VA examination in November 2009.  The examiner opined that 
the Veteran's heart disability had worsened since the most recent 
November 2006 VA examination.  The examiner noted that the 
Veteran was unable to walk fast because of a combination of 
factors, including diabetic neuropathy, back and knee pain, and 
labyrinthitis, which caused dizziness.  For these reasons, the 
Veteran was unable to perform the ETT and the examiner estimated 
that the Veteran's METs were between 2 and 3 "based on the 
limitations described."

As suggested by the November 2009 examiner, the Veteran has a 
number of other disabilities that might cause dyspnea, fatigue, 
angina, dizziness or syncope during exercise.  Service connection 
has been established for right shoulder impingement (rated as 30 
percent disabling); chronic maxillary sinusitis (rated as 30 
percent disabling); a cervical spine disability (rated as 30 
percent disabling); posttraumatic stress disorder (PTSD)( rated 
as 30 percent disabling; diabetes mellitus (rated as 20 percent 
disabling); positional vertigo (rated as 10 percent disabling); 
tinnitus (rated as 10 percent disabling); hypertension (rated as 
10 percent disabling) a right knee disabling (rated as 10 percent 
disabling); peripheral neuropathy (rated as 10 percent for each 
lower extremity); a vasectomy (rated as 0 percent disabling); and 
bilateral hearing loss (rated as 0 percent disabling).  To 
compensate the Veteran for overlapping symptomatology under 
different diagnoses would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14.  

In this case, it appears that the November 2009 VA examiner 
estimated the Veteran's METs based on disabilities other than the 
Veteran's valvular regurgitation with PVCs.  In this regard, the 
Board notes that a workload of 3 METs or less is consistent with 
a 100 percent rating under DC 7015 (38 C.F.R. § 4.104 (2010); 
however, this disability has been relatively asymptomatic during 
this period.  There is no evidence of congestive heart failure, 
ejection fraction was over 55 percent (normal) in November 2006, 
and the November 2009 chest X-ray reflects that heart size had 
decreased and was within normal limits (i.e., that he no longer 
had cardiac hypertrophy or dilation).   In sum, the November 2009 
VA examiner's estimation of the Veteran's METs appears to be 
inconsistent with the other findings related to the Veteran's 
valvular regurgitation with PVCs.  

In light of the inconsistent findings and medical evidence 
suggesting worsening disability, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
current applicable rating criteria, is needed to properly 
evaluate the Veteran's heart disability for the period since 
October 16, 2000.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R.§ 
3.159 (2010). See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the Veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered contemporaneous).

Hence, the RO should arrange for the Veteran to undergo another 
VA cardiovascular examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby notified that failure 
to report to the scheduled examination, without good cause, may 
result in a denial of the claim for a higher rating (as this 
claim, emanating from an original award of service 
connection),will be considered on the basis of evidence of 
record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Puget 
Sound Healthcare System dated through February 2010.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for the Veteran's 
heart disability from the Puget Sound Healthcare System since 
February 2010, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities. 

Also, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim remaining on 
appeal.  The RO's letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim remaining on appeal.  The RO's 
adjudication of the claim should include consideration of whether 
staged rating of the disability, pursuant to Fenderson (cited 
above), for the period since October 16, 2000, is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Puget Sound 
Healthcare System all records of evaluation 
and/or treatment for the Veteran's heart 
disability, since February 2010.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for an increased rating for a heart 
disability.  The RO should explain the type 
of evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
cardiology examination, by a physician, at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of the examination 
should include discussion of the Veteran's 
documented medical history and assertions.  

All indicated special tests and studies should 
be accomplished (all results made available to 
the examining physician prior to the 
completion of his or her report), to include a 
laboratory determination of METs by exercise 
testing, electrocardiogram, echocardiogram, 
and x-rays.

The examiner should render specific findings 
as to existence and extent of all symptoms 
associated with the Veteran's valvular 
regurgitation with PVCs, to include specific 
findings as to whether the Veteran experiences 
chronic or acute congestive heart failure.  
The examiner should also indicate whether 
there is evidence of cardiac hypertrophy or 
dilation, left ventricular dysfunction, and 
provide the ejection fraction percentage.  All 
manifestations of the Veteran's valvular 
regurgitation with PVCs should be documented 
by the physician.

With regard to METs testing, the examiner 
should document the level of METs at which 
dyspnea, fatigue, angina, dizziness or syncope 
develops.  If a laboratory determination of 
METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical 
examiner of the level of activity (expressed 
in METs and supported by specific examples, 
such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  If 
possible, the examiner should address whether 
it is possible to distinguish the symptoms and 
effects of the Veteran's service-connected 
valvular regurgitation with PVCs on METs 
testing, from those attributable to any other 
disability (to include hypertension, diabetes, 
diabetic neuropathy, back and knee pain, and 
labyrinthitis).  If it is not medically 
possible to do so, the examiner should clearly 
so state, indicating that the above-noted 
findings are indicative of the Veteran's 
overall impairment.
  
The examiner should also review the October 
2003 Graded Exercise Summary, which is 
provided in graphical format, and provide a 
narrative summary of those results.  The 
examiner should indicate whether the Veteran's 
METs were measured and if so, provide the 
numerical results.

Further, the examiner should clearly indicate 
whether, at any point since October 16, 2000, 
the record reflects  change in the severity of 
the Veteran's cardiovascular disability, and, 
if so, the approximate date of the change. 

The physician should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for a higher rating for 
valvular regurgitation with PVCs from October 
16, 2000, in light of all pertinent evidence 
and legal authority.  The RO's adjudication 
of the claim should include consideration of 
whether, at any point(s) since October 16, 
2000, staged rating, pursuant to Fenderson 
(cited above), is appropriate.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes citation to and discussion of 
all additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


